BEA ANN SMITH, Justice.
This is an interlocutory appeal arising out of the trial court’s denial of a special appearance in a case involving the loss of merchandise being transported from Austin, Texas to Mexico City, Mexico. The question presented is whether a Texas court can assert personal jurisdiction over a Mexican transportation company that contracts with companies in Texas to ship merchandise between Mexican cities. Appellant Transportación Especial Autorizada, S.A. de C.V. made a special appearance challenging the trial court’s personal jurisdiction. After a hearing on the issue, the trial court denied Transportación Especial’s special appearance. We will affirm.
BACKGROUND
On October 21, 1996, Transportación Especial issued a bill of lading to transport 184 cases of video equipment and electronics from Austin to Mexico City. The merchandise was moved from Austin to Nuevo Laredo, Mexico by several other freight carriers. Transportación Especial only shipped the merchandise from Nuevo Laredo to Mexico City.
First Air Express, Inc. hauled the equipment from Austin to Texas Forwarding Services, Inc.’s warehouse in Laredo, Texas. Texas Forwarding is a Texas corporation that serves as a forwarding agent for a Mexican customs broker. Texas Forwarding verified, inspected, and classified the merchandise for import into Mexico, and then delivered it to a local cartage company in Laredo. The local cartage company carried the cargo through Mexican customs and delivered it to Transportación Especial in Nue-vo Laredo. Transportación Especial then transported the goods to their destination in Mexico City.
When the shipment arrived in Mexico City, the owner discovered that some of the mer*719chandise was missing and filed a claim for the loss with its insurer, appellee Seguros Comercial America S.A de C.V. Seguros Comercial is a Mexican insurance company. Seguros Comercial paid the claim and sued two of the carriers, Texas Forwarding and Transportación Especial, for the loss. Tran-sportación Especial made a special appearance challenging the trial court’s personal jurisdiction. After a hearing, the trial court denied Transportación Especial’s special appearance.
DISCUSSION
A Texas court may exercise personal jurisdiction over a nonresident defendant if the following conditions are met: (1) jurisdiction is authorized by the Texas long-arm statute, and (2) the exercise of jurisdiction is consistent with federal and state due process standards. Nikolai v. Strate, 922 S.W.2d 229, 233 (Tex.App.—Fort Worth 1996, writ denied) (citing Schlobohm v. Schapiro, 784 S.W.2d 355, 356 (Tex.1990)). The Texas long-arm statute extends personal jurisdiction to nonresident defendants “doing business” in Texas. Id, The nonresident defendant’s “business” in Texas may subject it to two kinds of personal jurisdiction, specific and general. Specific jurisdiction may be imposed when the cause of action “arises out of’ the nonresident defendant’s contacts with the state. See Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 414, 104 S.Ct. 1868, 80 L.Ed.2d 404 (1984). Even if the cause of action does not arise out of the nonresident defendant’s contacts with the forum state, the state can adjudicate all matters before the court if the nonresident defendant has continuous and systematic contacts with the state. Id. at 414-16, 104 S.Ct. 1868; Guardian Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 227-28 (Tex.1991).
The Texas long-arm statute allows Texas courts jurisdiction to the full extent permitted by the United States Constitution. Guardian Royal, 815 S.W.2d at 226. The only limitations placed on Texas courts in asserting personal jurisdiction over a nonresident defendant are those imposed by the Due Process Clause of the Fourteenth Amendment. See Helicopteros, 466 U.S. at 413-14, 104 S.Ct. 1868. Due process requires a showing that the nonresident defendant has purposefully established “minimum contacts” with Texas and that the maintenance of the suit does not offend “traditional notions of fair play and substantial justice.” International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945); Guardian Royal, 815 S.W.2d at 230-31.
A nonresident defendant challenging personal jurisdiction bears the burden of proof to negate all bases of personal jurisdiction alleged by the plaintiff. Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 203 (Tex.1985). In its sole issue on appeal, Transportación Especial claims that the trial court erred in denying its special appearance because (1) the cause of action against Transportación Especial occurred in Mexico, and (2) Transportación Especial maintains no business in Texas and has infrequent contact with Texas businesses. Transportación Especial further asserts that the trial court’s exei’cise of personal jurisdiction offends the notions of fair play and substantial justice because any judgment from a Texas court would not be enforceable in Mexico, Seguros Comercial could seek relief in Mexico because it is a Mexican corporation, and the cause of action did not accrue in Texas. The trial court did not make findings of fact or conclusions of law on Transportación Especial’s special appearance. Therefore, we must imply all necessary findings of fact in support of the trial court’s ruling, and will affirm if the judgment can be upheld on any legal theory that is supported by the evidence. Nikolai, 922 S.W.2d at 240 (citing Clark v. Noyes, 871 S.W.2d 508, 511-12 (Tex.App.—Dallas 1994, no writ)).
In this case, Seguros Comercial asserted the trial court had both specific and general jurisdiction over Transportación Especial. As stated previously, specific jurisdiction arises when the defendant has undertaken some activities in the forum state from which the plaintiffs cause of action originates. Our review of the record reveals some evidence that Seguros Comercial’s *720claims did arise out of Transportación Especial’s contacts with Texas. Although Tran-sportación Especial did not take possession of the merchandise until it arrived in Mexico, it issued the bill of lading to ship the electronics equipment from Austin to Mexico City. Thus, the merchandise was transported from Austin to Mexico City under one contract issued by Transportación Especial, and Transportación Especial was one of the freight carriers who performed under that contract. Seguros Comercial’s claims against Transportación Espeeial arose out of that contract. Therefore, we conclude that there is some evidence to support a finding of specific jurisdiction over Transportación Especial.
Even assuming, however, that the trial court could not exercise specific jurisdiction over Transportación Espeeial, there is sufficient evidence to support a finding of general jurisdiction. “General jurisdiction may be asserted when the cause of action does not arise from or relate to the nonresident defendant’s purposeful conduct within the forum state but there are continuous and systematic contacts between a nonresident defendant and the forum state.” Id. at 235 (emphasis in original) (citing Helicopteros, 466 U.S. at 414-16, 104 S.Ct. 1868; Schlobohm, 784 S.W.2d at 357). To assume general jurisdiction, we must first determine whether Transportación Especial has minimum contacts with Texas. The minimum-contacts requirement for a Texas court to exercise general jurisdiction is more demanding, requiring a showing of substantial activities in Texas. See Guardian Royal, 815 S.W.2d at 228; Schlobohm, 784 S.W.2d at 357. The minimum contacts must arise from action or conduct of the nonresident defendant purposefully directed toward the forum state. Nikolai, 922 S.W.2d at 234 (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474-75, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985)). “Isolated contacts by a nonresident defendant with the forum state or its residents are not sufficient for a court to assume personal jurisdiction over that nonresident defendant.” Id.
The evidence is undisputed that Transpor-tación Especial is a Mexican corporation with its only offices in Mexico; it does not have any employees or representatives in Texas. Transportación Especial contends that its only contacts with Texas are communications with customs brokers and Texas carriers regarding the receipt of merchandise at Transportación Especial’s facilities in Nuevo Laredo, communications with Texas carriers regarding the use of their equipment in Mexico, and occasional deliveries just inside the Texas border. However, other evidence of “contacts” with Texas was presented at the hearing on Transportación Especial’s special appearance, including the following: (1) receipt of over 150 payments from First Air Express in Austin for shipments originating in Texas and continued business with four or five other Texas carriers for similar numbers of shipments; (2) insurance in Texas covering Transportación Especial’s trucks traveling within twenty-five miles of the Texas border; (3) three or four traffic tickets issued to Transportación Especial’s drivers while in Texas on business for Transportación Especial; (4) trailer interchange agreements with ten to twelve trucking companies in Texas; (5) a bank account with South Texas National Bank in Laredo used for the purpose of paying expenses incurred in Texas and depositing income paid to Transportación Especial in U.S. dollars received from its Texas customers; (6) Transportación Especial’s mail being forwarded by Texas Forwarding in Laredo to Transportación Especial in Mexico; and (7) travel to Texas to solicit business from Texas companies.
We find sufficient evidence of continuous and systematic contacts with Texas. Tran-sportación Especial has direct contact with Texas carriers and sends representatives to Texas to solicit business. Testimonial evidence at the hearing on Transportación Especial’s special appearance indicates that half of Transportación Especial’s business comes from imports crossing the Texas border. Transportación Especial continues to make purposeful and deliberate contact with Texas carriers to ensure continued business originating in Texas. Transportación Especial further invests in its business from Texas by maintaining a bank account in Laredo to deposit payments in U.S. dollars and by pur-
*721chasing insurance in Texas to cover its tracks when they cross the Texas border to make deliveries or drop off empty trailers from Texas carriers. On the basis of this evidence, we conclude that the trial court could have found that Transportación Especial has purposefully established and maintained minimum contacts with Texas that are continuous and systematic.
Having concluded that the trial court’s exercise of personal jurisdiction in these circumstances withstands a minimum contacts analysis, we next must determine whether this exercise of jurisdiction comports with fair play and substantial justice. See Asahi Metal Indus. Co. v. Superior Court of California, 480 U.S. 102, 113-15, 107 S.Ct. 1026, 94 L.Ed.2d 92 (1987); Burger King, 471 U.S. at 476, 105 S.Ct. 2174; Nikolai, 922 S.W.2d at 235. Once the “minimum contacts” requirement is established, those contacts must be evaluated in light of other factors to determine whether the exercise of personal jurisdiction comports with “fair play and substantial justice.” Nikolai, 922 S.W.2d at 235. Those factors are as follows: “(1) the burden on the defendant; (2) the interests of the forum state in adjudicating the dispute (including the state’s special regulatory interest in areas such as insurance); (3) the plaintiffs interest in obtaining convenient and effective relief; (4) the interstate judicial system’s interest in obtaining the most efficient resolution of controversies; and (5) the shared interest of the several states in furthering fundamental substantive social policies.”1 Guardian Royal, 815 S.W.2d at 231. See also Asahi, 480 U.S. at 113, 107 S.Ct. 1026; Burger King, 471 U.S. at 477, 105 S.Ct. 2174; Worldr-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292, 100 S.Ct. 559, 62 L.Ed.2d 490 (1980). “Because the minimum contacts analysis now encompasses so many considerations of fairness, it has become less likely that the exercise of jurisdiction will fail a fail* play analysis.” Schlobohm, 784 S.W.2d at 357-58; see also Nikolai, 922 S.W.2d at 239.
Taking into account the quality, nature, and extent of Transportación Especial’s business in Texas, we conclude that requiring Transportación Especial, a corporation with half of its business originating in Texas, to submit to the jurisdiction of a Texas court does not offend traditional notions of fair play and substantial justice. See Nikolai, 922 S.W.2d at 239. “Foreseeability” can be a factor in determining whether the defendant has established a substantial connection between itself and the forum state. See Asahi Metal Indus., 480 U.S. at 109-112, 107 S.Ct. 1026; Guardian Royal 815 S.W.2d at 227. When a nonresident defendant’s “conduct and connection with the forum State are such that [the defendant] should reasonably anticipate being haled into court there,” the defendant is placed on notice that it is subject to the state’s jurisdiction and the requirements of the Due Process Clause are satisfied. World-Wide Volkswagen Corp., 444 U.S. at 297, 100 S.Ct. 559. Transporta-ción Especial’s business relies extensively on its contacts with Texas. It contracts with Texas businesses, crosses the Texas border to make deliveries, and even solicits business in Texas. In light of Transportación Especial’s frequent contacts in Texas and its substantial dependence on business from Texas, we conclude that Transportación Especial should reasonably anticipate being haled into a Texas court.
Seguros Comercial seeks damages from both Transportación Especial and Texas Forwarding for merchandise lost during a single shipment from Texas to Mexico. Because Seguros Comercial’s claims arise out of this one transaction, it has a substantial interest in pursuing its claims against both transportation companies in one jurisdiction. Requiring Seguros Comercial to pursue its claims against Transportación Especial and Texas Forwarding in two separate cases in two separate jurisdictions would be inefficient and overly burdensome to Seguros Comer-cial.
The State of Texas has an interest in promoting business in Texas. A rapidly growing percentage of that business involves the movement of goods across the Texas-*722Mexico border. Often these goods are insured by foreign insurance companies. If these foreign insurance companies are not able to assert their claims in Texas courts, Texas business suffers.
The North American Free Trade Agreement has resulted in a growing commercial interdependence between Texas and Mexico. Thus, the relationship between the jurisdictions in this case differs significantly from that in Guardian Royal. See 815 S.W.2d at 232-33. Guardian Royal involved a dispute between two non-resident insurance companies. Thus, Texas’s special interest in regulating insurance was significantly diminished. Id. at 233. In this ease, however, Texas does have an interest in Seguros Comercial’s claims against Transportación Especial because the insured merchandise originated in Texas and was shipped to Mexico under a single transportation contract. Accordingly, we overrule the sole issue presented by Transportación Especial.
CONCLUSION
Having concluded that the trial court properly exercised personal jurisdiction over Transportación Especial, we affirm the trial court’s order denying Transportación Especial’s special appearance and request to dismiss for lack of personal jurisdiction.

. Because this dispute involves businesses rather than coequal sovereigns in our federal system, we need not consider factors four and five in this case. Guardian Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 232 n. 17 (Tex.1991).